


Exhibit 10.27


AMENDMENT 2015-1
TO THE
NORDSTROM EXECUTIVE DEFERRED COMPENSATION PLAN
(2014 Restatement)


The Nordstrom Executive Deferred Compensation Plan (2014 Restatement) (“EDCP”)
is hereby amended to conform the EDCP for changes made to the Nordstrom 401(k)
Plan (formerly known as the Nordstrom 401(k) Plan & Profit Sharing) and to
simplify or otherwise clarify Plan administration. This Amendment 2015-1 is
approved by the Administrative Committee pursuant to Section 8.2(a) of the EDCP
and is effective as stated herein.


1.    Section 3.2(a) (Amount of Deferral: Base Compensation) is amended by
deleting such section in its entirety and replacing it with the following to
ensure Participants’ tax obligations and other employee benefits are not
impacted by their EDCP deferral elections, effective for deferrals made after
January 1, 2015:


“Effective for deferral elections made after January 1, 2015, all or a portion
of the Participant’s Base Compensation expressed as either a percentage or a
flat dollar amount, provided that, the deferral cannot exceed eighty percent
(80%) of the Eligible Employee’s Base Compensation. For deferral elections made
on or before January 1, 2015, the terms of the Plan in effect prior to this
Amendment 2015-1 shall apply. The deferral percentage applied to a Participant’s
Base Compensation each pay period shall be based on a Participant’s annualized
Base Compensation over the number of scheduled pay periods during the Plan Year
from which deferrals can be taken; this means that the actual deferral made by a
Participant in any given Plan Year will not necessarily equal his or her annual
Base Compensation multiplied by his or her deferral rate. For example, assume
Participant’s annualized Base Compensation is $200,000 and that the election is
effective as of the first day of the Plan Year; the maximum annual deferral for
such Participant would be $160,000 (= 80% x $200,000). Assume further that
Participant’s deferral election is 40% of Base Compensation and that his or her
annualized Base Compensation is scheduled to be paid over 23 pay periods; that
Participant’s total annualized deferral is $80,000 and is deferred at a rate of
$3,478.26 (= $80,000 / 23) per pay period.”


3.    Section 3.4 (Company Contribution Allocations) is amended by deleting such
section in its entirety and replacing it with the following for conformation
with the clarified definition of 401(k) Plan effective January 1, 2015:


“3.4    Company Contribution Allocations. The following Company contributions
are permitted under the Plan:


(a)    Make-up Contribution. Each Plan Year, the Company shall allocate to each
Participant’s Account an amount corresponding to the Participant’s lost share of
Company contributions to its 401(k) Plan, determined as follows:


(1)     an amount, if any, equal to such Participant’s lost share of
non-elective contributions under the 401(k) Plan; and


(2)     an amount, if any, equal to such Participant’s lost share of matching
contributions under the 401(k) Plan.


For purposes of this allocation, a Participant’s “lost share” of non-elective
and matching




--------------------------------------------------------------------------------




contributions is the amount of contributions not allocated to Participant’s
401(k) Plan account because of:


(A)    The reduction in the Participant’s compensation (as defined under the
Participant’s 401(k) Plan) by reason of deferrals under this Plan, or


(B)    The Participant’s exclusion from receiving a Company non-elective
contribution under the Participant’s 401(k) Plan on account of being considered
“otherwise excludible” under Code section 410(b)(4).


The time and form of payment of Make-up Contributions shall be determined by the
Participant’s deferral elections applicable for Base Compensation paid during
the Plan Year preceding the Plan Year in which the Make-up Contribution is
actually credited to the Participant’s Account. For example, the time and form
of payment of Make-up Contributions credited in early 2015 with respect to
Participant’s Excess Compensation earned in the 2014 Plan Year shall be
determined on the Participant’s deferral elections applicable for Base
Compensation paid during the 2014 Plan Year. If no such deferral election
exists, then the time and form of payment of the Participant’s Make-up
Contribution for such Plan Year shall be as a single lump sum payment made at
Participant’s Separation.


Effective for Make-up Contributions made in 2015 and thereafter for the
Participant’s lost share of Company contributions to the Participant’s 401(k)
Plan for the 401(k) Plan’s fiscal year ending December 31, 2014, and later,
those Make-up Contributions will be subject to the same vesting schedule that
would have applied had they been made as Company contributions to the
Participant under the Participant’s 401(k) Plan.


For the avoidance of doubt, to receive a Make-up Contribution with respect to a
given Plan Year, the Participant must have made a deferral under this Plan for
such Plan Year.


(b)    Company Discretionary Contributions. In addition to any Company
contributions made in accordance with 3.4(a), the Company may, in its sole
discretion, make discretionary contributions to the Accounts of one or more
Participants at such times, in such amounts, and vested in such manner, as the
Board or the Compensation Committee may determine. Such discretionary
contributions shall be credited to the applicable Participant’s Deemed
Investment Sub-Account. The Company must designate the time and form of
distribution at the time that the discretionary contributions are allocated to
the Participant’s Account.


(c)    Restoration Contributions. Beginning with Plan Years commencing January
1, 2014, the Company shall allocate to certain Participants’ Accounts a
Restoration Contribution, which shall be based on each Participant’s Excess
Compensation (defined below).


A Participant’s “Excess Compensation” for Restoration Contribution allocation
purposes means the excess of a Participant’s Unlimited 401(k) Plan Compensation
(defined below) over the Participant’s actual 401(k) Plan Compensation for that
Plan Year. Moreover, “Excess Compensation” shall exclude performance-based or
other incentive compensation received by a Participant that both (i) relates to
the economic performance of an entity other than Nordstrom, Inc. and (ii) was
adopted as part of, in recognition of, or in concert with, the merger,
acquisition or change in control of such entity.


A Participant’s “Unlimited 401(k) Plan Compensation” for Restoration
Contribution




--------------------------------------------------------------------------------




allocation purposes means Participant’s 401(k) Plan Compensation for a Plan Year
determined without regard to the 401(a)(17) Limit (defined below) plus the
amount deferred by Participant into this Plan during that Plan Year. The
401(a)(17) Limit for a Plan Year means the compensation limitation under Code
section 401(a)(17) (or the limit under Section 1081.01(a)(12) of the Puerto Rico
Internal Revenue Code (the “PR Code”), whichever applies) in effect for such
Plan Year. For the Plan Year beginning January 1, 2014, the 401(a)(17) Limit is
$260,000 and is thereafter indexed for inflation (the 2015 401(a)(17) Limit is
$265,000).


Example 1: Assume that for the 2014 Plan Year, Participant A is also a
participant in the Nordstrom 401(k) Plan (the “Qualified Plan” for purposes of
this Section 3.4(c)). During the 2014 Plan Year, Participant A’s 401(k) Plan
Compensation was $260,000 and Participant A deferred $10,000 into this Plan. The
401(a)(17) Limitation in effect for the 2014 Plan Year was $260,000. Participant
A’s 2014 401(k) Plan Compensation determined without regard to the 401(a)(17)
Limit was $290,000. Consequently, Participant A’s Unlimited 401(k) Plan
Compensation for the 2014 Plan Year was $300,000 ($290,000 plus $10,000).
Participant A’s Excess Compensation was $40,000 ($300,000 less Participant’s
$260,000 401(k) Plan Compensation).


The Restoration Contribution allocable with respect to a Participant’s Excess
Compensation shall be the lesser of:


(1)    the maximum matching contribution amount that could be generated by
applying the matching contribution formula in effect under the Participant’s
401(k) Plan for such Plan Year to the Participant’s Excess Compensation, if any;
and


(2)    the amount actually deferred by Participant into this Plan for such Plan
Year, if any.


Example 2: Same facts as in Example 1. Assume further that the matching formula
under the Qualified Plan was 100% of Participant’s elective deferrals under the
Qualified Plan, up to 4% of Participant’s 401(k) Plan Compensation. From Example
1, Participant A’s Excess Compensation for the 2014 Plan Year was $40,000.
Applying the Qualified Plan’s matching contribution to Participant A’s Excess
Compensation, the maximum match generated by the Excess Compensation would be
$1,600 (i.e., dollar for dollar, up to 4% of Participant’s Excess Compensation).
Accordingly, the Restoration Contribution allocable to Participant A under this
Plan with respect to the 2014 Plan Year would be $1,600 (the lesser of (i) the
maximum matching contribution generated by Participant A’s Excess Compensation
and (ii) Participant A’s $10,000 Plan deferral.)


In the event that the Participant is eligible to receive matching contributions
under Participant’s 401(k) Plan under more than one formula during a given Plan
Year, then the Restoration Contribution above shall be calculated through
application of each applicable 401(k) Plan matching formula under (1) and (2)
above, with the resulting amounts added together to arrive at the total
Restoration Contribution for that Plan Year.


Example 3: Same facts as in Example 2. Assume further that a second matching
contribution is declared under the Qualified Plan for the 2014 Plan Year. The
formula for this second matching contribution was 50% of Participant’s elective
deferrals under




--------------------------------------------------------------------------------




the Qualified Plan, up to 4% of Participant’s 401(k) Plan Compensation. Applying
the Qualified Plan’s second matching contribution to Participant A’s Excess
Compensation, the maximum match generated by the Excess Compensation would be
$800 (i.e., fifty percent (50%) of the lesser of (i) the amount deferred into
this Plan or (ii) 4% of Participant’s Excess Compensation). Accordingly, the
Restoration Contribution allocable to Participant A under this Plan with respect
to the 2014 Plan Year would be $800 (the lesser of (i) the maximum matching
contribution generated by Participant A’s Excess Compensation and (ii)
Participant A’s $10,000 Plan deferral.)


Participant A’s total Restoration Contribution for the 2014 Plan Year would be
$2,400 ($1,600 under the first matching contribution formula plus $800 under the
second matching contribution formula).


The time and form of payment of Restoration Contributions shall be determined by
the Participant’s deferral elections applicable for Base Compensation paid
during the Plan Year preceding the Plan Year in which the Restoration
Contribution is actually credited to the Participant’s Account. For example, the
time and form of payment of Restoration Contributions credited in early 2015
with respect to Participant’s Excess Compensation earned in the 2014 Plan Year
shall be determined on the Participant’s deferral elections applicable for Base
Compensation paid during the 2014 Plan Year. If no such deferral election
exists, then the time and form of payment of the Participant’s Restoration
Contribution for such Plan Year shall be as a single lump sum payment made at
Participant’s Separation. Restoration Contributions will be subject to the same
vesting schedule that would have applied to such Restoration Contributions had
they been made as Company matching contributions to the Participant under the
401(k) Plan.


A Participant is ineligible to receive a Restoration Contribution for any Plan
Year in which such Participant either (i) is ineligible to receive a Company
matching contribution allocation under the 401(k) Plan due to application of the
401(k) Plan’s employment and/or hours of service requirements to receive such
matching contribution allocation or (ii) is a participant in the SERP, unless
the Compensation Committee determines otherwise.


For the avoidance of doubt, (x) to receive a Restoration Contribution with
respect to a given Plan Year, the Participant must have made a deferral under
this Plan for such Plan Year and (y) a Participant can receive a Restoration
Contribution under this Plan with respect to a given Plan Year whether or not
the Participant made a deferral election under the 401(k) Plan for such Plan
Year.”




4.    Section 11.14(f) (Additional Definitions: 401(k) Plan) is deleted in its
entirety and replaced with the following to clarify that the term 401(k) Plan
includes any tax-qualified individual account retirement plan that is sponsored
by the Company and is subject to the requirements of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), effective January 1, 2015:


“(f)     “401(k) Plan” means, with respect to a Participant, any
Company-sponsored, tax-qualified individual account retirement plan in which the
Participant is eligible and which is subject to the requirements of ERISA,
whether or not that plan provides for elective deferrals under Code section
401(k). As of January 1, 2015, the definition of 401(k) Plan includes the
following Company-sponsored plans: Nordstrom 401(k) Plan (previously known as
the Nordstrom 401(k) Plan & Profit Sharing), Perfect Fit 401(k) Plan, and
Nordstrom Puerto Rico Retirement and Savings Plan.”




--------------------------------------------------------------------------------






* * * * *


[remainder of page intentionally blank - signature appears on the following
page]




IN WITNESS WHEREOF, this Amendment 2015-1 to the Nordstrom Executive Deferred
Compensation Plan (2014 Restatement) is executed this      day of _____________,
2015.


NORDSTROM, INC.






By:__________________________________                
Title:_________________________________                        


